People v Miller (2019 NY Slip Op 00811)





People v Miller


2019 NY Slip Op 00811


Decided on February 1, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 1, 2019

PRESENT: SMITH, J.P., PERADOTTO, CURRAN, AND WINSLOW, JJ. (Filed Feb. 1, 2019.) 


MOTION NO. (55/07) KA 04-02539.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, PLAINTIFF-RESPONDENT, 
vKYLE E. MILLER, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis granted. Memorandum: Defendant contends that he was denied effective assistance of appellate counsel because counsel failed to raise an issue on direct appeal, specifically, whether the adjudication under the Sex Offender Registration Act here was barred by res judicata. Upon our review of the motion papers, we conclude that counsel's representation was not constitutionally adequate. The order of February 2, 2007 is vacated and this Court will consider the appeal de novo (see People v LeFrois , 151 AD2d 1046 [4th Dept 1989]). Defendant is directed to file and serve his records and briefs with this Court on or before May 31, 2019.